Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/18/2021 has been entered. Claims 6, 9-11, 13, 15, 21-30, and 36-39 remain pending in the application.  

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the ultrasonic vibrational energy" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the ultrasonic vibrational energy" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 13, 15, 21, 24, 28-30, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al. (WO 2017126617 A1, hereinafter “Miyahara”) in view of Ramadan et al. (Khaled S Ramadan, et al., “A review of piezoelectric polymers as functional materials for electromechanical transducers”, 2014, Smart Mater. Struct, 23. Hereinafter “Ramadan”).
Regarding claim 6, Miyahara teaches a sensor system (Fig. 4; paragraphs [0003]-[0004]), comprising: 
a sensor assembly (Fig. 4, element 100) including a sensing surface (Fig. 4 and paragraph [0009] interpreted as the surface of the intermediate layer 114); and 
a sensor (116, “oligosaccharide”; interpreted as the overall layer of oligosaccharides) attached to the sensing surface of the sensing assembly (Fig. 4 and paragraph [0071]), the sensor including a receptor (116, “oligosaccharide”) binding a chemical species in a binding state (paragraphs [0048] and [0050] teaches oligosaccharide capturing, i.e. binding, a chemical species, i.e. virus or bacterium; note that “binding…in a binding state” is interpreted as a functional limitation, wherein the receptor can bind the chemical species at a later time or a a crystal oscillator (118), a first electrode (112a) in contact with the crystal oscillator, and a second electrode (112b) in contact with the crystal oscillator, the crystal oscillator being situated between the first and the second electrode, the first and/or second electrodes capable of receiving an electronic signal to generate an electronic field to cause a resonance frequency of vibration of the chemical species in the crystal oscillator when the chemical species is in the binding state to dissociate the chemical species from the receptor of the sensor in a dissociation state (Fig. 4 and paragraph [0071] teach an oscillation circuit is connected to the first electrode and the second electrode by a wire; paragraph [0070] teaches an embodiment of applying an electric field to each electrode to cause vibration; thus the electrodes are capable of the claimed limitations).
Miyahara fails to teach the sensing assembly including at least one electroactive polymer film, the first electrode in contact with the at least one electroactive polymer film, and the second electrode in contact with the at least one electroactive polymer film, the at least one electroactive polymer film being situated between the first and the second electrode, and the at least one electroactive polymer film having a thickness and a crystalline structure to cause the resonance frequency of vibration of the chemical species.
Ramadan teaches a review of piezoelectric polymers as function materials for electromechanical transducers for microelectromechanical systems, such as sensors (abstract). Ramadan teaches that microsystems commonly use inorganic materials, which poses challenges such as the high temperature processing required for fabrication, which leads to the high cost of manufacturing (page 2, left column, first paragraph). Ramadan teaches that polymer based materials have been explored and utilized to counter the inorganic material’s 
Since Ramadan teaches sensors comprising piezoelectric polymers to improve inorganic materials (page 2, right column, first paragraph), and Miyahara teaches a sensor comprising inorganic materials (Fig. 4, element 118, crystal oscillator), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyahara to incorporate the teachings of Ramadan to substitute the Miyahara’s crystal oscillator (Fig. 4, element 118) with an electroactive polymer film, the at least one electroactive polymer film having a thickness and a crystalline structure capable of causing the resonance frequency of vibration of the chemical species. Doing so would improve costs and allow for easier manufacturing compared to inorganic materials, as taught by Ramadan, and would have a reasonable expectation of successfully functioning in the sensor system. 
must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Please see MPEP 2114. In the instant case, the electrodes are capable of receiving electronic signals at a later time, an electronic signal to generate an electronic field to cause a resonance frequency of vibration of the chemical species in the at least one electroactive polymer film when the chemical species is in a binding state to dissociate the chemical species from the receptor of the sensor in a dissociation state (i.e. the electroactive polymer film is capable of actuating/vibrating).
Regarding claim 13, Miyahara in view of Ramadan teach all of the elements of the current invention as stated above. Miyahara in view of Ramadan teach the system further comprising a circuit (Fig. 4 and paragraph [0071] teach an oscillation circuit is connected to the first electrode and the second electrode by a wire) in electrical communication with the first and second electrodes, the circuit is capable of providing the electrical signal to the first electrode and/or the second electrode to generate the electronic field to cause the ultrasonic vibrational energy in the at least one electroactive polymer film.
Note the limitations of the circuit are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Please see MPEP 2114. In the instant case, the circuit can provide, at a later time, the electrical signal to the first electrode and/or the second electrode to generate the electronic field to cause the ultrasonic vibrational energy in the at least one electroactive polymer film (i.e. the electroactive polymer film is capable of actuating/vibrating). 
Regarding claim 15, Miyahara in view of Ramadan teach all of the elements of the current invention as stated above. Miyahara in view of Ramadan fail to teach wherein a thickness of the at least one electroactive polymer film is between 10 μm and 100 μm.
Ramadan teaches electroactive polymer films with various thicknesses (table 2 teaches electroactive polymer films that are 30 μm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyahara in view of Ramadan to further incorporate the teachings of Ramadan to provide thickness of the at least one electroactive polymer film is between 10 μm and 100 μm. Doing so would utilize known sizes of electroactive polymer films, which would have a reasonable expectation of successfully functioning in the sensor system. Furthermore, it would have been obvious to choose a thickness between 10 μm and 100 μm from a finite number of identified, predictable sizes for electroactive polymer films, i.e., it would have been obvious to try the specific thickness  of the electroactive polymer film to enhance and optimize the sensing ability of the sensor system.
Regarding claim 21, Miyahara teaches a sensor system (Fig. 4; paragraphs [0003]-[0004]), comprising: 
a sensor assembly (Fig. 4, element 100) including a sensing surface (Fig. 4 and paragraph [0009] interpreted as the surface of the intermediate layer 114); and 
a sensor (116, “oligosaccharide”; interpreted as the overall layer of oligosaccharides) attached to the sensing surface of the sensing assembly (Fig. 4 and paragraph [0071]), the sensor including a receptor (116, “oligosaccharide”) binding a chemical species in a binding state configured to bind the chemical species (paragraphs [0048] and [0050] teaches oligosaccharide capturing, i.e. binding, a chemical species, i.e. virus or bacterium), the sensing assembly including a polymer support layer (114, interpreted as the intermediate layer 114; paragraph [0029] teaches the intermediate layer comprises conductive polymer) in contact with the sensing surface of the sensing assembly (the intermediate layer 114 is in contact with the surface of the intermediate layer where the sensor is attached to); 
a first electrode (112a) in contact with a crystal oscillator (118) and situated between the polymer support layer and the crystal oscillator (Fig. 4); and 
a second electrode (112b) in contact with the crystal oscillator situated between the first and second electrodes (Fig. 4), the first and/or second electrodes capable of receiving an electronic signal to generate an electronic field to cause a resonance frequency of vibration of the chemical species in the crystal oscillator when the chemical species is in the binding state to dissociate the chemical species from the receptor of the sensor in a dissociation state (Fig. 4 and paragraph [0071] teach an oscillation circuit is connected to the first electrode and the second 
Miyahara fails to teach the first electrode in contact with at least one electroactive polymer film and situated between the polymer support layer and the at least one electroactive polymer film, and the second electrode in contact with the at least one electroactive polymer film that is situated between the first and second electrodes, and the at least one electroactive polymer film having a thickness and a crystalline structure to cause the resonance frequency of vibration of the chemical species.
Ramadan teaches a review of piezoelectric polymers as function materials for electromechanical transducers for microelectromechanical systems, such as sensors (abstract). Ramadan teaches that microsystems commonly use inorganic materials, which poses challenges such as the high temperature processing required for fabrication, which leads to the high cost of manufacturing (page 2, left column, first paragraph). Ramadan teaches that polymer based materials have been explored and utilized to counter the inorganic material’s complexity (page 2, left column, first paragraph) and have shown advantages of mechanical flexibility, lower costs, and not requiring advanced microfabrication facilities (page 2, left column, second paragraph). Ramadan teaches electroactive polymer materials can be used as a substitute to inorganic materials used for electromechanical transduction and could be fabricated at a lower cost with easier processing than the inorganic materials (page 2, right column, first paragraph). Ramadan teaches polymer materials can be used in biological applications due to their biocompatibility (abstract). Ramadan teaches piezoelectric polymer types include crystalline types (Fig. 2; page 4, left column, section 3.1.1, “semi-crystalline” is 
Since Ramadan teaches sensors comprising piezoelectric polymers to improve inorganic materials (page 2, right column, first paragraph), and Miyahara teaches a sensor comprising inorganic materials (Fig. 4, element 118, crystal oscillator), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyahara to incorporate the teachings of Ramadan to substitute the Miyahara’s crystal oscillator (Fig. 4, element 118) with an electroactive polymer film, wherein the first electrode in contact with at least one electroactive polymer film and situated between the polymer support layer and the at least one electroactive polymer film, and the second electrode in contact with the at least one electroactive polymer film that is situated between the first and second electrodes, the at least one electroactive polymer film having a thickness and a crystalline structure capable of causing the resonance frequency of vibration of the chemical species. Doing so would improve costs and allow for easier manufacturing compared to inorganic materials, as taught by Ramadan, and would have a reasonable expectation of successfully functioning in the sensor system. 
Note the limitations of the sensor, receptor, and electrodes are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art to generate an electronic field to cause a resonance frequency of vibration of the chemical species in the at least one electroactive polymer film when the chemical species is in a binding state to dissociate the chemical species from the receptor of the sensor in a dissociation state (i.e. the electroactive polymer film is capable of actuating/vibrating).
Regarding claim 24, Miyahara in view of Ramadan teach all of the elements of the current invention as stated above. Miyahara further teaches wherein the sensing assembly further comprises a polymer thin film embedded with the sensing surface to immobilize the sensor on the sensing surface thereof (paragraphs [0029] and [0034] teach the intermediate layer with a surface comprises a polymer to immobilize the oligosaccharides). 
Regarding claim 28, Miyahara in view of Ramadan teach all of the elements of the current invention as stated above. Miyahara further teaches wherein each of the first and the second electrode has a thickness of 100 nm to 1 μm (paragraph [0057]).
Regarding claim 29, Miyahara in view of Ramadan teach all of the elements of the current invention as stated above. Miyahara in view of Ramadan fail to teach wherein a thickness of the at least one electroactive polymer film is between 10 μm and 100 μm.
Ramadan teaches electroactive polymer films with various thicknesses (table 2 teaches electroactive polymer films that are 30 μm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyahara in view of Ramadan to further 
Regarding claim 30, Miyahara in view of Ramadan teach all of the elements of the current invention as stated above. Miyahara further teaches the system further comprising a circuit (Fig. 4 and paragraph [0071] teach an oscillation circuit is connected to the first electrode and the second electrode by a wire) in electrical communication with the first and second electrodes, the circuit is capable of providing the electrical signal to the first and/or the second electrode to generate the electrical field to cause the ultrasonic vibrational energy in the at least one electroactive polymer film.
Note the limitations of the circuit are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Please see MPEP 2114. In the instant case, the circuit can provide, at a later time, the electrical signal to the first electrode and/or the second electrode to generate the electronic field to cause the ultrasonic vibrational energy in the at least one electroactive polymer film (i.e. the electroactive polymer film is capable of actuating/vibrating). 
Regarding claim 36, Miyahara in view of Ramadan teach all of the elements of the current invention as stated above. Miyahara further teaches wherein the chemical species is bound to the receptor in the binding state (paragraphs [0048] and [0050] teaches oligosaccharide capturing, i.e. binding, a chemical species, i.e. virus or bacterium). 

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara in view of Ramadan as applied to claims 6 and 21 respectively above, and further in view of Jurchenko et al. (Carol Jurchenko and Khalid S. Salaita, “Lighting Up the Force: Investigating Mechanisms of Mechanotransduction Using Fluorescent Tension Probes”, 2015, Molecular and Cellular Biology, 35(15). Hereinafter “Jurchenko”).
Regarding claim 9, Miyahara in view of Ramadan teach all of the elements of the current invention as stated above. While Miyahara teaches using oligosaccharides as a means for detecting viruses or bacteria (paragraph [0003]), Miyahara in view of Ramadan fail to teach wherein the sensor includes a spacer bound to the receptor, a fluorophore bound to the spacer, and an anchor bound to the fluorophore and attaching the sensor to the sensing surface of the sensing assembly.
Jurchenko teaches a review of fluorescent probes for studying cells (abstract). Jurchenko teaches a sensor comprising a receptor (“biological ligand”), spacer (“fluorophore” and “flexible linker”, a fluorophore bound to the spacer (“fluorophore or quencher”), and an anchor (the attachment between the “fluorophore or quencher” and “surface”) bound to the fluorophore 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Miyahara to provide wherein the sensor includes a spacer bound to the receptor, a fluorophore bound to the spacer, and an anchor bound to the fluorophore and attaching the sensor to the sensing surface of the sensing assembly. Doing so would utilize known receptors in the art, as taught by Jurchenko, which would improve the sensing ability of the sensor system. It would have been obvious to choose a spacer, a receptor, and a fluorophore, from a finite number of identified, predictable solutions for binding to a chemical species, i.e., it would have been obvious to try the specific structure of the spacer, receptor, and fluorophore to improve the sensing ability of the sensor system.
Regarding claim 22, Miyahara in view of Ramadan teach all of the elements of the current invention as stated above. While Miyahara teaches using oligosaccharides as a means for detecting viruses or bacteria (paragraph [0003]), Miyahara in view of Ramadan fail to teach the sensor further comprising: a spacer bound to the receptor; a fluorophore bound to the spacer; and an anchor bound to the fluorophore and configured to attach the chemical sensor to the sensing surface of the sensing assembly.
Jurchenko teaches a review of fluorescent probes for studying cells (abstract). Jurchenko teaches a sensor comprising a receptor (“biological ligand”), spacer (“fluorophore” and “flexible linker”, a fluorophore bound to the spacer (“fluorophore or quencher”), and an anchor (the attachment between the “fluorophore or quencher” and “surface”) bound to the fluorophore 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Miyahara to provide the sensor further comprising: a spacer bound to the receptor; a fluorophore bound to the spacer; and an anchor bound to the fluorophore and configured to attach the chemical sensor to the sensing surface of the sensing assembly. Doing so would utilize known receptors in the art, as taught by Jurchenko, which would improve the sensing ability of the sensor system. It would have been obvious to choose a spacer, a receptor, and a fluorophore, from a finite number of identified, predictable solutions for binding to a chemical species, i.e., it would have been obvious to try the specific structure of the spacer, receptor, and fluorophore to improve the sensing ability of the sensor system.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara in view of Ramadan as applied to claim 6 above, and further in view of Erbahar et al. (US 20180080902 A1, hereinafter “Erbahar”).
Regarding claim 10, Miyahara in view of Ramadan teach all of the elements of the current invention as stated above. Miyahara in view of Ramadan fail to teach wherein the sensing surface has a material undergoing one or more electronic property changes upon binding to the chemical species.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyahara in view of Ramadan to incorporate the teachings of Erbahar to provide the sensing surface has a material capable of undergoing one or more electronic property changes upon binding to the chemical species. Doing so would utilize well-known sensing surfaces that would have a reasonable expectation of detecting chemical species, thus improving the sensing ability of the sensor system.
Regarding claim 11, Miyahara in view of Ramadan and Erbahar teach all of the elements of the current invention as stated above. Miyahara in view of Ramadan and Erbahar fail to teach wherein the material is a metal oxide or an organic semiconductor. 
Erbahar teaches the material is a metal oxide (paragraph [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further altered modified Miyahara to incorporate the teachings of Erbahar to provide the material as a metal oxide. Doing so would utilize well known materials that undergo electrical property changes upon binding to a chemical species and would have a reasonable expectation of successfully detecting analytes or chemical species.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Miyahara in view of Ramadan and Jurchenko as applied to claim 22 above, and further in view of Melker et al. (US 20060160134 A1, hereinafter “Melker”).
Regarding claim 23, Miyahara in view of Ramadan teach all of the elements of the current invention as stated above. Miyahara in view of Ramadan fail to teach wherein the fluorophore is anthracene, benzene, carbazole, diphenylfurane, naphthalene, 1,8-naphthalimide, N,N,N',N'-tetramethylbenzidine, porphyrin, or pyrene.
Melker teaches methods for detecting compounds using biosensors (abstract) comprising fluorophores (paragraph [0030]), which may be pyrenes, anthracenes, porphyrins, or pyrene (paragraph [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Miyahara to incorporate the teachings of Melker to provide the fluorophores as pyrenes, anthracenes, porphyrins, or pyrene. Doing so would utilize well-known fluorophores in the art of biosensors that would have a reasonable expectation of successfully identifying chemical species.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara in view of Ramadan as applied to claim 21 above, and further in view of Wolfbeis et al. (WO 9516052 A1, hereinafter “Wolfbeis”).
Regarding claim 24, Miyahara in view of Ramadan teach all of the elements of the current invention as stated above. If it is determined that Miyahara in view of Ramadan fail to teach wherein the sensing assembly further comprises a polymer thin film embedded with the to immobilize a sensor (claim 7, “indicator”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyahara in view of Ramadan to incorporate the teachings of Wolfbeis to provide the sensing assembly further comprises a polymer thin film embedded with the sensing surface to immobilize the sensor on the sensing surface thereof. Doing so would utilize well-known structures of sensors that would improve attachment of sensors onto a sensing surface as taught by Wolfbeis.
Regarding claim 25, Miyahara in view of Ramadan and Wolfbeis teach all of the elements of the current invention as stated above. Miyahara in view of Ramadan fail to teach wherein the polymer thin film is a cellulose polymer or a hydrogel.
Wolfbeis teaches the polymer thin film is a cellulose polymer (claim 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further altered modified Miyahara to incorporate the teachings of Wolfbeis to provide the polymer thin film as cellulose polymer. Doing so would utilize known polymers as taught by Wolfbeis to improve attachment of sensors onto a sensing surface.
Regarding claim 26, Miyahara in view of Ramadan and Wolfbeis teach all of the elements of the current invention as stated above. Miyahara in view of Ramadan and Wolfbeis fail to teach wherein the polymer thin film has a thickness of or less than 2 cm. 
Wolfbeis teaches the polymer thin film has a thickness of less than two centimeter (page 4, lines 2-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further altered modified Miyahara to incorporate the teachings of Wolfbeis to provide the polymer thin film with a thickness of less than two centimeter. Doing so would utilize known sizes of polymer thin films as taught by Wolfbeis to improve attachment of sensors onto a sensing surface.

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Miyahara in view of Ramadan as applied to claim 21 above, and further in view of Cho et al. (US 20110073474 A1, hereinafter “Cho”).
Regarding claim 27, Miyahara in view of Ramadan teach all of the elements of the current invention as stated above. Miyahara in view of Ramadan fail to teach wherein the first and the second electrode are hydrophobic.
Cho teaches a surface acoustic wave biosensor (abstract) comprising a piezoelectric substrate and electrode on the substrate, wherein an oxide film is disposed on a surface of the electrode and a hydrophobic film is disposed on the oxide film (paragraph [0009]). Cho teaches the oxide film and hydrophobic film enables the electrode to be hydrophobic, which allows the electrodes to be resistant to moisture, which reduces corrosion (paragraph [0008]).
. 

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 11/18/2021, have been fully considered but they are not persuasive. 
In response to applicant's argument that the proposed combination does not disclose at least one electroactive polymer film having a thickness and a crystalline structure, the examiner respectfully disagrees. Ramadan teaches piezoelectric polymer types include crystalline types (Fig. 2; page 4, left column, section 3.1.1, “semi-crystalline” is broadly interpreted as crystalline), wherein the piezoelectric polymer has a thickness (Table 2). Thus, the combination teaches the claimed limitation of “at least one electroactive polymer film having a thickness and a crystalline structure” (see rejection of claim 6 and 21 above).
In response to applicant's argument that the proposed combination does not disclose at least one electroactive polymer film having a thickness and a crystalline structure to cause the resonance frequency of vibration of the chemical species, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior to generate an electronic field to cause a resonance frequency of vibration of the chemical species in the at least one electroactive polymer film when the chemical species is in a binding state to dissociate the chemical species from the receptor of the sensor in a dissociation state (i.e. the electroactive polymer film is capable of actuating/vibrating).

Allowable Subject Matter
Claims 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 37, the closest prior art of Miyahara fails to teach wherein the chemical species is an ion or a gas the ion is selected from the group consisting of: Na+, Mg2+, Ca2+, Pb2+, Zn2+, As3+, As5+, S2-, and F-, and the gas is selected from the group consisting of: H2S, NO, NO2, CO, CO2, O3, SO2, and SO3. Rather, Miyahara teaches oligosaccharide capturing, i.e. binding, a chemical species, i.e. virus or bacterium (paragraphs [0048] and [0050]). Thus, one of ordinary 
None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claim 37. Thus, claim 37 is deemed allowable. Claims 38-39 are deemed allowable based on their dependency on claim 37.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798    

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797